Title: From Major Benjamin Tallmadge to George Washington, 28–30 July 1779
From: Tallmadge, Benjamin
To: Washington, George


          
            Sir
            Greenfield [Conn.] July 28th[-30] 1779
          
          Your Excellencys favour of the 25th inst. pr Col. Webb was handed me yesterday—625. [The] Rbcemu [Phials] therein refered to came duly to hand. Previous to which I had 725. [Caleb Brewster] 59̃1. [sent] 440. [over] to 728. [Long Island] for 13̃0. [dispatches] & to convey some 30̃0. as well as 23̃0 [guineas] to 722. [Samuel Culper (Abraham Woodhull)] & 723. [Samuel Culper, Jr. (Robert Townsend)] The 35̃6 [letters] are inclosed & I shall immediately 591. [send] 432 [off] the 286. [ink] with those standing 30̃0. [instructions] 634. [to] 723. [Samuel Culper, Jr.] Depend on it no mention shall be made by me respecting the 286. [ink]
          I am now on my way to Litchfield to bring on our dismounted Dragoons—Shall march them as soon as I arrive.
          
            
              30th 3 oClock—in the morning
            
          725. [Caleb Brewster] has just returned from 728. [Long Island] with the 16̃7. [enclosed] 356. [letter] from 723. [Samuel Culper, Jr.]
          With the Respect to the fleet which your Excellency mentions to have sailed Eastward thro’ the Sound on the 21st I find that a fleet of about 32 Sail mostly very small Vessels did pass thro’ the Sound about that time supposed to be bound for No. Sc.—No Troops on board as I can learn.
          With respect to Sir Ge. Collier having left the No. River; the enclosed letter from C—perhaps may be satisfactory.
         